 

Denrick W. Cooper, P.C.

ATTORNEY AT LAW
207-23 HILLSIDE AVENUE
QUEENS VILLAGE, NEW YORK 11427

TELEPHONE: (718) 479-9500 * FACSIMILE: (718) 479-9509

 

June 19, 2020

Honorable Carla E. Craig
Chief Judge

United States Bankruptcy Court
Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201

RE: Renee Maslikhov a/k/a Renee Butler
Case No. ]9-42688-cec

Dear Judge Craig:
Please be informed that on June 17, 2020, the attached checks were sent to the following parties as per

court order granting, in part, application for compensation filed by Dahiya Law Offices, LLC and
granting application for attorney's fees by Standard Oil Credit Holding Group, LLC.

Dahiya Law Offices, LLC in the amount of $80,000
Dahiya Law Offices, LLC in the amount of $28.70
Standard Oil Credit Holding Group, LLC in the amount of $43,700.68.

If further information is needed, please do not hesitate to contact my office.

  
 

LI Y

ce: Office of the United States Trustee ‘

     

 

 
 

OS TRI SE SSE RD a aN LS Seale ign tea nae, URRY eT Ve Bene casos Tea Wa cht Bat ae nt Ta ay

ie)

DENRICK W. COOPER, ESQ. 6 |
ATTORNEY ESCROW ACCOUNT |
207-23 HILLSIDE AVENUE

QUEENS VILLAGE, NY 11427 f V7 ”n 18/220 i
PAY My if, Au LY ¢ iy DATE ; :
EEE o wif. Ped ly bce, LL s Floon
&, f yee me L2bohblt a yews ~~

   

 

citibank

 

 

 

 

DENRICK W. COOPER, ESQ.

ATTORNEY ESCROW ACCOUNT t
207-23 HILLSIDE AVENUE Ls \
QUEENS VILLAGE, NY 11427 Cy [/ 7 yO 18/210

PAY
TO THE

ORDER OF. ie f& fad brces, AL G , L Is 28%
Aten 4 Leal

fo citibank

| /
won Bt tee Wh Coils har!

 

     
  
  
 

 

 

 

 

DENRICK W. COOPER, ESQ.
ATTORNEY ESCROW ACCOUNT
207-23 HILLSIDE AVENUE
QUEENS VILLAGE, NY 11427

Sy Ss udu hh / Leger “g

8hy es CC SMitrwlsif’ k <btea fel :

j citibank’
FOR Lox Mhesidor ah fe

 

 
 

 

heat

oa coe

ia
